 



Exhibit 10.44
2008 COMPENSATION INFORMATION FOR REGISTRANT’S EXECUTIVE OFFICERS
     The table below provides information regarding (i) the base salary of each
executive officer of GTx, Inc. (the “Company”), effective as of January 1, 2008,
and (ii) the target cash bonus award for each of the Company’s executive
officers under the Company’s Executive Bonus Compensation Plan for fiscal 2008,
expressed as a percentage of applicable base salary:

                              2008 Annual   2008 Target         Salary   Bonus
Executive Officer   Title   ($)   (%)
Mitchell S. Steiner
  Chief Executive Officer and Vice-Chairman of the Board of Directors    
500,000       50  
Marc S. Hanover
  President and Chief Operating Officer     435,000       45  
Ronald A. Morton, Jr.
  Vice President, Chief Medical Officer     430,500       30  
James T. Dalton
  Vice President, Preclinical Research and Development     311,879       30  
Henry P. Doggrell
  Vice President, General Counsel and Secretary     286,934       30  
Mark E. Mosteller
  Vice President, Chief Financial Officer and Treasurer     283,889       30  
K. Gary Barnette
  Vice President, Clinical Research and Development Strategy     251,160      
30  
Gregory A. Deener
  Vice President, Sales and Marketing, Product Commercialization     245,700    
  30  
Jeffery G. Hesselberg
  Vice President, Regulatory Affairs     220,500       30  
Christopher K. West
  Vice President, Sales     200,000       30  

